                                                         ZGI OCT I2 PM 1: 00
  UNITED STATES OF AMERICA
                 Plaintiff                                      LEt·. " '3 OF 1cr:

                                   vs.                  BY  4   ~T 3 -\LT I MOR E ~

                                                                                   EP 'TY Case No.: DKC-18-0226

   NISAR AHMED CHAUDHRY                                                    *
                Defendant
                                                                           *
                                                                      ******
                                         Stipulation Regarding Return of Exhibits

           The parties hereby STIPULATE that the below listed physical exhibits be returned to the
custody of and retained by counsel who offered them, pending appeal.


           PLAINTIFF'S/GOVERNMENT'S                                                      DEFENDANT'S EXHIBITS
                 EXHIBITS
ALL                                                                               ALL


All Plaintiffs/Government's exhibits                                              All Defendant's exhibits
returned: .!c-'10=/~12,_/~18"'--------------                                      returned: .:.10=/~1=2/~1=8_ _ _ _ _ _ _ __


           Received the above listed exhibits this date:


Counsel for Plaintiff(s)/Government:                                              Cou~_(s_)_
                                                                                           : _
&ot:..~




Date: October 12, 2018




U.S. District Court (Rev. 5/2000) - Stipul ation Regarding Return o f Exh ibits
